OFFICE    OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                 AUSTIN




Hr. II. A. Hodges
County Auditor                                         I
Williamson county                                    .'
Georgetown, Texzs

Dear Sir:
                    cpinion no. O-404
                    Re: Sheriff's and
                         misdemeanor examining trYa%?.

     Your request for opinion

        *Would the sheriff



     FrocedureV




     cr attaching witnesses in the county where case is
     pdnding. Prcvided nc sheriff cr constable shell receive
     from the State any additicnal mileage for any subsequent
     arrest of 3 defendant in the same case, or in any ether
     case in an exanining court or in any district ccurt
     bssed upon the same charge cr upon the same criminal
     act, or growing out cf the same criminal transaction,
     whether the arrest is made with or without 3 warrant,
     or before or after indictment, and in no event shall
Mr. LT.A. Hodges, Xarch 8, 1939, Page 2.


     he be allowea to duplicate his fees for mileage for
     making arrests, with or without warrant, or when two
     or more warrants 0r arrest or caplases are served or
     could have been served on the same aerendant on any
     one day."
     Article 1072 of the Code Or Criminal Procedure of Texas reads
as r0ii0ws:
          "Sheriffs and constables serving process and
     attending any examining court in the examlnationor a
     misdemeanor case shall be entitled to such fees as are
     allowed by law for similar services in the trial of
     such cases, not to exceed three dollars in any one *ase,
     to be paid by the defendant in uase of final conviciion.w
          You will note that paragraph2 of Article 1020 of the
Code of Criminal Procedure provides a manner in which sheriffs and
constables on the fee system may collect mileage In felony examin-
ing trial cases from the State of Texas. You will also 'notethat
Article 1072 of the'COde Or Criminal Procedure prescribesthe amount
or $3.00 as the limit of fees which the sheriff and constablemay
receive in misdemeanor examiningtrial cases. It will be further
noted that there is no provisionwhatever made in Article  1072
of the Code of Criminal Procedurefor the payment of any mileage
to the sheriff and constable. It will be noted further that the
fees charged in Article 1072, Code Or Criminal Procedure,are
charged against the defendantand not against the State of Texas,
as in Article 1020.
          YOU are, therefore,~respectfully advised that it is
the opinion of this Department that the sheriff or constable
would not be allowed mileage in an examiningtrial in a misdemeanor
~390 in eadition to the sum of $3.00 or an amount less than $3.00,
as set out under Article 1072 of the Code or crImIna1 Procedure.
It,is the opinion of this Departmentthat the sheriff or constable
cannot charge or collect more than $3.00 as his fees in a'nexamining
trial in a misdemeanor case.
                                           Very truly yours
                                     ATTORNEXCZNERAI.OF TEXAS

                                     BY                (Signed)
                                               wm. J. Fanning
                                                    Assistant